19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ethel M. JOHNSON, Appellant,v.KRAFT GENERAL FOODS, INC., Appellee.
No. 93-3085WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 24, 1994.Filed:  March 2, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ethel M. Johnson appeals the district court's grant of summary judgment to Kraft General Foods, Inc., in her employment discrimination action.  Having carefully reviewed the record, we conclude the district court's decision is clearly correct.  We thus affirm the district court.  See 8th Cir.  R. 47B.